Title: To Thomas Jefferson from Albert Gallatin, 2 October 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        Dear Sir
                     
                     
                        2 Oct. 1804
                     
                  
                  I enclose a list of names, being all those I can think of, leaving New York, Virginia & S. Carolina out of question, which may be thought of for the Spanish embassy. I have put several rather to give names to every state than for any good reason. Taking every thing into consideration, Bowdoin & Pinkney appear to me the most fitted on the list. First rate talents I am afraid cannot be commanded, and good sense & respectability may be sufficient on every ordinary occasion: the assistance of Mr Munroe is already engaged for the Louisiana business; and on future important occasions that of our minister at Paris may always be obtained.
                  With respectful attachment Your obedt. Servt.
                  
                     
                        Albert Gallatin
                     
                  
                  
                     The date of Mr Harwood’s resignation as Commnr. of loans is wanted at the Treasury and may, I presume, be found in his letter to you—
                  
                